10.1(c) - Summary of Compensation for Named Executive Officers
 

Form 10-K for the Fiscal Year Ended February 3, 2008


SUMMARY OF FISCAL 2009 SALARY AND BONUS
FOR NAMED EXECUTIVE OFFICERS




 
Name and Principal Position
Fiscal 2009
Monthly Salary
Fiscal 2009
Base Bonus
Percentage (1)
Paul B. Toms, Jr., Chairman, Chief
Executive Officer and President
$25,777
0.75%
E. Larry Ryder, Executive Vice President –
Finance and Administration
22,880
0.65
Alan D. Cole, Executive Vice President –
Upholstery
22,880
(2)
Michael P. Spece, Executive Vice President –
Merchandising and Design
20,800
0.60
Raymond T. Harm, Senior Vice President – Sales
18,565
0.50
C. Scott Young, Senior Vice President –
Merchandising and Product Development,Bradington-Young, LLC
 
16,667
 
0.65
Henry P. Long, Jr., Senior Vice President –
   Merchandising and Design
 
16,630
 
0.50



 
(1)  
Each executive, other than Mr. Cole, will receive a bonus equal to (i) his base
bonus percentage multiplied by the amount by which the Company’s pre-tax income
(excluding executive bonuses) exceeds a specified threshold (ii) adjusted by an
individual performance factor determined by the Compensation Committee of the
Board of Directors.  The potential individual performance adjustment is equal to
plus or minus 25% of base bonus for Mr. Toms, and plus or minus 12.5% of base
bonus for all other executive officers.

 
(2)  
Mr. Cole’s bonus opportunity ranges from 20% to 40% of his annual base salary as
determined by the Chief Executive Officer or the Compensation Committee, at the
Committee’s discretion.

 